  Case 2:20-cv-00053-PLM-MV ECF No. 12 filed 07/23/20 PageID.37 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


 ABRIELLE LONDO,

        Plaintiff,
                                            Case No. 2:20-cv-53
 v.
                                            HONORABLE PAUL L. MALONEY
 ENRIGHT FAMILY RESTAURANTS, et al.,

        Defendants.
 ____________________________/


                                    ORDER

       IT IS HEREBY ORDERED that the Order for Corporate Disclosure Statement is

VACATED as it was filed in error.



Dated: July 23, 2020                              /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge
